Per Curiam.

Upon an examination of the entire record herein, we conclude that the findings of the Board of Commissioners on Grievances and Discipline are fully supported by the evidence. The objections to such findings and to the recommendation of the board are overruled, and the recommendation of the board that respondent be publicly reprimanded is confirmed.

Report confirmed and judgment accordingly.

O’Neill, C. J., Schneidee, HeebeRt, Cole, CoRRigan, Steen and Leach, JJ., concur.
Cole, J., of the Third Appellate District, sitting for Duncan, J. Judge Cole of the Court of Appeals was, pursuant to Section 2 of Article IY of the Constitution of Ohio, duly directed by the Chief Justice “to sit with the justices of the Supreme Court in the place and stead of” Justice Duncan and Judge Cole did so and heard and considered this cause prior to the resignation of Justice Duncan on November 28, 1971.